 Case 4:16-cr-40027-JPG Document 84 Filed 12/01/20 Page 1 of 6 Page ID #283




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                Case No. 16–CR–40027–JPG–2

 MISTY D. CALVERT,
 Defendant.

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Misty D. Calvert’s Motion for Compassionate Release.

(ECF No. 80). For the reasons below, the Court DENIES Calvert’s Motion.

  I.   PROCEDURAL & FACTUAL HISTORY

       A. The Conviction

       In 2016, a federal grand jury in this District indicted Calvert for (1) conspiring to

manufacture and distribute methamphetamine, and (2) possessing pseudoephedrine knowing it

would be used to manufacture methamphetamine. (Indictment 1–2, ECF No. 1). She pleaded guilty

the next year, (Plea Agreement 1, 10, ECF No. 62); and the Court sentenced her to an 88-month

term of imprisonment, (Judgment 2, ECF No. 75). She is currently incarcerated at Federal

Correctional Institution (“FCI”) Pekin in Illinois. (Def.’s Mot. for Compassionate Release at 1).

       B. The Presentence Investigation Report

       Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about the nature and

circumstances of the offense and Calvert’s background. (Second Revised PSR 1, ECF No. 72).

       According to the PSR, “various law enforcement agencies in Southern Illinois, in a

concerted effort to reduce drug activity in the area,” first learned in 2013 that Calvert and her
 Case 4:16-cr-40027-JPG Document 84 Filed 12/01/20 Page 2 of 6 Page ID #284




boyfriend, Ricky Carle, “were involved in purchasing pills to be used in the manufacture of

methamphetamine. Furthermore, both traveled to the East St. Louis/St. Louis area to obtain

heroin.” (Id. at 5). She was eventually arrested in 2015 when officers found her “unconscious in

the back seat of [a] vehicle” with a used hypodermic needle and dealer amounts of

methamphetamine and heroin. (Id. at 5–6). She later “admitted to using $100 worth of heroin a

day for a three-year period”—about 1.3 kilograms. (Id. at 6). “Approximately one week prior to

her arrest for this offense, Ms. Calvert was admitted to the hospital due to an overdose of heroin.”

(Id. at 12). Sometimes she would also “mix bath salts with the heroin that she bought.” (Id.).

       Before pleading guilty to these offenses, Calvert was convicted of two other crimes in

Illinois state court. (Id. at 8–9). The first came in 2015 after she stole from a Wrights Do-It Center.

(Id. at 8). She faced similar charges the next year after she stole from a Walmart. (Id. at 9).

       Calvert has four children. (Id. at 11). At the time of her sentencing, their ages ranged from

three-to-nine years old. (Id.). They are now being cared for by Calvert’s parents. (Letter from

Mother 1, ECF No. 83). This year, however, her father suffered from “a severe heart attack”; and

her mother “suffered a stroke.” (Id.). Calvert herself suffers from obesity, with a body-mass index

“of about 30” kg/m2. (Def.’s Mot. for Compassionate Release at 1).

       C. Calvert’s Motion for Compassionate Release

       In 2020, Calvert moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Id. at 1). She contends that her weight makes her especially

vulnerable to the COVID-19 virus. (Id. at 1). And according to her mother, Calvert “has taken over

30 classes” while incarcerated, received her GED, and has maintained a clean disciplinary record.

(Letter from Mother at 1).




                                               —2—
    Case 4:16-cr-40027-JPG Document 84 Filed 12/01/20 Page 3 of 6 Page ID #285




          The COVID-19 virus, of course, is now a global pandemic. At FCI Pekin, 11 inmates

currently have COVID-19; 184 have recovered; and none have died. Coronavirus, Bureau of

Prisons (last visited Dec. 1, 2020). 1 In brief, Calvert argues that her and her parents’ increased risk

of experiencing serious complications if they contract COVID-19 is an extraordinary and

compelling reason warranting her release. (Def.’s Mot. for Compassionate Release at 1).

    II.   LAW & ANALYSIS

          The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that she faces an increased from the virus, but also that incarceration is no longer necessary

to advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Calvert failed to meet that burden.

              A. Legal Standard

          District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).




1
          Available at https://www.bop.gov/coronavirus.


                                                     —3—
 Case 4:16-cr-40027-JPG Document 84 Filed 12/01/20 Page 4 of 6 Page ID #286




       The § 3553(a) factors include:
                  (1)    the nature and circumstances of the offense and the history and
                         characteristic of the defendant;

                  (2)    the need for the sentence imposed—

                             (A)    to reflect the seriousness of the offense, to promote respect
                                    for the law, and to provide just punishment for the offense;

                             (B)    to afford adequate deterrence to criminal conduct;

                             (C)    to protect the public from further crimes of the defendant;
                                    and

                             (D)    to provide the defendant with needed educational or
                                    vocational training, medical care, or other correctional
                                    treatment in the most effective manner;

                  (3)    the kinds of sentences available;

                  (4)    the kinds of sentence and the sentencing range established for—

                             (A)    the applicable category of offense committed by the
                                    applicable category of defendant as set forth in the
                                    guidelines . . . or;

                             (B)    in the case of a violation of probation or supervised release,
                                    the applicable guidelines or policy statements issued by the
                                    Sentencing Commission . . .;

                  (5)    any pertinent policy statement—

                             (A)    issued by the Sentencing Commission . . .; and

                             (B)    that . . . is in effect on the date the defendant is sentenced[;]

                  (6)    the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                  (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).




                                            —4—
    Case 4:16-cr-40027-JPG Document 84 Filed 12/01/20 Page 5 of 6 Page ID #287




        “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). It is enough to “simply

give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a sentence

modification is, or is not, appropriate. See Shannon, 518 F.3d at 496.

            B. The § 3553(a) Factors Weigh Against Compassionate Release

        The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Bureau of Prisons is in the best position to know which inmates are most

vulnerable to infection and whether they still pose a public-safety risk. And since March 2020,

BOP has released over 8,000 inmates that it has identified as “suitable for home confinement.”

Coronavirus, BOP (last visited Dec. 1, 2020). 2 Although not bound by any BOP determination,

the Court gives it some deference in this area “considering [its] statutory role, and its extensive

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

        With that in mind, the § 3553(a) factors weigh against a sentence modification here.

Calvert’s assertion that “she was not. .. a danger to society” when she committed the underlying

offense underscores the need for incarceration—selling and abusing drugs presents a significant

risk to the community, including her own family. That said, the Court commends her for the strides

she has made to better herself while incarcerated. The Court is especially sympathetic to Calvert’s

parents, who have been tasked with childrearing at an advanced age while also navigating grave



2
        Available at https://www.bop.gov/coronavirus/.


                                                   —5—
 Case 4:16-cr-40027-JPG Document 84 Filed 12/01/20 Page 6 of 6 Page ID #288




medical conditions. But although no one could have predicted the COVID-19 pandemic, Calvert

knew that her criminal activity would leave her children motherless—yet she continued anyway.

The risk posed to her parents is also immaterial: “death or incapacitation of the caregiver of the

defendant’s minor child or minor children” is an independent basis for compassionate release, U.S.

Sentencing Guidelines Manual § 1B1.13, Application Note 1(C) (emphasis added), which is

inapplicable here. Put differently, even given the COVID-19 virus and Calvert’s increased

vulnerability to it, further incarceration remains necessary to reflect the seriousness of the offense,

the promote respect for the law, to adequately deter further criminal conduct from Calvert and

others, to provide further drug treatment, and to ensure the safety of the community.

III.   CONCLUSION

       The Court DENIES Defendant Misty D. Calvert’s Motion for Compassionate Release.

       IT IS SO ORDERED.

Dated: Tuesday, December 1, 2020
                                                       S/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE




                                               —6—
